UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6844


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRACY BERNARD REDFEAR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00028-RLV-DSC-5)


Submitted:   September 11, 2012          Decided:   September 17, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Bernard Redfear, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tracy    Bernard    Redfear      appeals   the   district      court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                      We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                        United

States     v.     Redfear,        No.   5:08-cr-00028-RLV-DSC-5             (W.D.N.C.

Apr. 24,    2012).        We   dispense    with    oral    argument    because     the

facts    and    legal    contentions      are    adequately     presented     in   the

materials       before   the    court   and     argument    would     not    aid   the

decisional process.



                                                                             AFFIRMED




                                           2